Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9,  and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 7-9, and 17-19, the examiner maintains his position that such limitations are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  The examiner will further address such issues in the response to argument section below. 
	Furthermore, with respect to claims 17-19. The claim/s has never define any “left”, “top”, “right”, and etc. to understand to which directions it is refer to.
	Also, as recites, the device of claim 17, only include holes and slots, without the use of any base (flat or curve), and without the base, that the holes-slots are within, how can such drilling by possible?  

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hill US 2,364,529 (“Hill” ) or, in the alternative, under 35 U.S.C. 103 as obvious over Hill in view of Harris US 2008/0255582 (“Harris”).
	As per claim 1, Hill discloses a stencil trainer/device (Figs. 1-5; 1:1-4:20 (i.e. page 1, line 1 of the left column to page 2, line 20 of the right column) comprises: i) one flat stencil (Figs. 1 and 2) which further comprises: a flat base (plate 10)(Fig. 1; 1:49-60), outer region (the region, area closer to the outer edges 11-12-13-16-17-18 of the plate 10)(Fig. 1 and 1:49-2:13; see also the examiner’s markings below), inner region including four inner holes (there are plurality of holes such as openings 24 and 25)(Fig. 1; 2:11-47; also see the examiner’s markings regarding the inner region), four slots (as slots 27-28-29-30)(Fig. 1; 1:48-2:5), wherein each of said four inner holes is positioned within the constrained region (again, note the examiner’s markings hereinafter (in conjunction to Hill’s Fig. 1) wherein the plurality of inner holes 24 and 25 (which there are at least such four holes) within the inner region/constrained region), and a handle (52) placed on a center region (note Fig. 1 to the location of the handle 52 at a central region) to firmly hold the stencil at stationary position and wherein said neuro-drill stencil trainer provides a constrained operating area (Figs, 1 and 5 in conjunction to 1:1-27 and 3:58+ as to the manner of using the stencil as firmly holding the handle to constrained operation areas as utilizing the different openings, holes, and slots while making desire markings).
Examiner’s markings 
        
    PNG
    media_image1.png
    486
    543
    media_image1.png
    Greyscale

	With respect to the stencil device as a neuro-drill stencil trainer for demarcation of drilling on flat and curved bones, as recites in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	In addition, with respect to the intended use of the slots to define constrained region for drilling procedure, it is also noted that it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
	Thus, the device of Hill is fully capable to allocate such slots to be use for drilling training and the alike.
	However, if there is any doubt regarding Hill’s as a stencil device for drilling process, in the hope of expediting prosecution the examiner notes that Harris discloses a templet/stencil 2 design to provide openings (markers 4; see at least par. [0031] as the markers are openings), for drilling purposes (upon a skull 8)(Figs. 1-3 and pars. [0031]-[0038]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hill’s device as a stencil/template device for drilling process as taught by Harris for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results forming a template that is suitable to provide precise and useful markings for different application utilizing different markings manner, as by drawing instruments as well as drilling device that improve the use of the template to variety and multipurpose usages.
	As per claim 2, Harris discloses wherein said the stencil is made up of a polymer (par. [0037]).
	Furthermore, as previously stated it is noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination, thus a skilled artisan would have determined that the use of such material (i.e. a polymer), within Hill would have been obvious as the use of a suitable, well-known material that is ready available as well as durable enough material that can sustain large/volume of usages and alike.
	With regard to the intention use for burr holes drilling, see the examiner discussion above with respect to claim 1 regarding the intended used of an apparatus.
	Also, the secondary reference to Harris discloses the drilling of holes using drill (10) upon skull (8) (Figs. 1-3; pars. [0031]-[0037]), as such holes construed as burr holes drilled upon skull.
	Note: since the above rejection is also based upon an obvious, the examiner did not provide another heading rejection, as it is not necessary to create lengthy office action.  It is understood that the examiner does not deem such limitations as anticipated by Hill.      
	As per claim 3, Hill discloses wherein said four slots (27-30) are rectangular in shape (Fig. 1).
	Hill is not specific regarding the rectangular slots are of 24X2 mm size.
	However, as previously stated, t “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hill’s slots in such dimensions as claimed for the reason that a skilled artisan would have been motivated to discover the optimum dimension, by routine experimentation, of the slots, thus providing the optimum position/location of the device in relation to working surface and the alike (i.e. able to provide adequate markings as the slot having adequate size).  The actual size of the slots is not such that accorded much patentability weight and it is notoriously well known and understood that the actual size of a device (e.g. slots) is design in a suitable range/size to insure that the scale of stencil/implement/template is capable to be use for any sizes and for variety of applications and markings.      
	As per claim 4, with respect to wherein said outer region further comprises four corners and four holes of diameter at the four corners, construed as corner openings such 45, 24, and 59 as best seen in Fig. 1.
	In addition, in must be recognize that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	A skilled artisan would have appreciated that the location of the holes is nothing more than an obvious user’s preference, without any more, that would have not altered the function of the hole nor would have it changed the function/structure of the device as stencil device.  
	Furthermore, a skilled artisan would have also determined such modification to Hill as nothing more than a matter of obvious engineering choice that would have not changed the function of the hole nor the function of the stencil device.  
	In that regard it is noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	With respect to the size of the holes as 3mm diameter, note the examiner discussion above with respect to claim 3, wherein it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation.
	The examiner maintains his position that it would have been obvious to form the holes as such size for similar same reasons discussed above with respect to claim 3.
	As per claim 5, Hill discloses wherein said inner region comprises four holes (there are plurality of holes 24 and 25, that includes at least four holes)(Fig. 1) .
	With respect to the holes each having 2.5 mm diameter, note the examiner discussion above with respect to claim 3, wherein it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation.
	The examiner maintains his position that it would have been obvious to form the holes as such size for similar same reasons discussed above with respect to claim 3.
 	With respect to the intended use of the holes as specify the location for making burr holes, as discussed above with respect to claim 1, an intended use, by itself, is not accorded much patentability weight.  Thus, since no additional structure has been claimed, the examiner maintains his position that the device of Hill’s flat base (10) design for flat bones so that proper contact on the surface of bone can achieved.
	Again, since the above rejection is also based upon an obvious, the examiner did not provide another heading rejection, as it is not necessary to create lengthy office action.  It is understood that the examiner does not deem such limitations as anticipated by Hill.       
	As per claim 6, with respect to wherein said neuro-drill stencil comprises a flat base design for flat bones so that proper contact on the surface of bone can achieved, since the claim merely recite as intended use, as discussed above an intended use, by itself, is not accorded much patentability weight.  Thus, since no additional structure has been claimed, the examiner maintains his position that the device of Hill’s flat base (10) design for flat bones so that proper contact on the surface of bone can achieved.
	Also, as taught by Harris, the modified device of Hill and Harris is design for drilling holes upon a skull (as taught by Harris).
	As per claim 11, Hill discloses a stencil trainer/device (Figs. 1-5; 1:1-4:20 (i.e. page 1, line 1 of the left column to page 2, line 20 of the right column) comprises: i) one flat stencil (Figs. 1 and 2) which further comprises: a flat base (plate 10)(Fig. 1; 1:49-60), outer region (the region, area closer to the outer edges 11-12-13-16-17-18 of the plate 10)(Fig. 1 and 1:49-2:13; see also the examiner’s markings above), inner region including four inner holes (there are plurality of holes such as openings 24 and 25)(Fig. 1; 2:11-47; also see the examiner’s markings regarding the inner region), four slots (as slots 27-28-29-30)(Fig. 1; 1:48-2:5), wherein each of said four inner holes is positioned within the constrained region (again, note the examiner’s markings hereinafter (in conjunction to Hill’s Fig. 1) wherein the plurality of inner holes 24 and 25 (which there are at least such four holes) within the inner region/constrained region), and a handle (52) placed on a center region (note Fig. 1 to the location of the handle 52 at a central region) to firmly hold the stencil at stationary position and wherein said neuro-drill stencil trainer provides a constrained operating area (Figs, 1 and 5 in conjunction to 1:1-27 and 3:58+ as to the manner of using the stencil as firmly holding the handle to constrained operation areas as utilizing the different openings, holes, and slots while making desire markings).
	With respect to regarding Hill’s as a stencil device for drilling process, in the hope of expediting prosecution the examiner notes that Harris discloses a templet/stencil 2 design to provide openings (markers 4; see at least par. [0031] as the markers are openings), for drilling purposes (upon a skull 8)(Figs. 1-3 and pars. [0031]-[0038]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hill’s device as a stencil/template device for drilling process as taught by Harris for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results forming a template that is suitable to provide precise and useful markings for different application utilizing different markings manner, as by drawing instruments as well as drilling device that improve the use of the template to variety and multipurpose usages.
	Hill is not specific regarding one curved stencil comprising a curved base.
	However, the use of one curved stencil comprising a curved base is well known as taught by Harris in par. [0036]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Schell’s device as one curved stencil comprises a curved base as taught by Wolfe for the reason that a skilled artisan would have been motivated by Hill’s suggestions to use such curve stencil/ template that is suitable for curve surfaces to maintain high degrees if dimensional stability of the stencil/ template upon such surface (par. [0036]).
	Note: for purposes if simplicity and not to create unnecessary lengthy office action, since the above rejection is also in view of Harris the examiner did not provide an additional heading for 103 rejection; it should be understood that the examiner not deemed Hill to anticipate the claimed rejection regarding the curved base (which is taught by Harris).    
	As per claim 12, Harris discloses wherein said the stencil is made up of a polymer (par. [0037]).
	As per claim 13, Hill discloses wherein said four slots (27-30) are rectangular in shape (Fig. 1).
	Hill is not specific regarding the rectangular slots are of 24X2 mm size.
	However, as previously stated, t “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hill’s slots in such dimensions as claimed for the reason that a skilled artisan would have been motivated to discover the optimum dimension, by routine experimentation, of the slots, thus providing the optimum position/location of the device in relation to working surface and the alike (i.e. able to provide adequate markings as the slot having adequate size).  The actual size of the slots is not such that accorded much patentability weight and it is notoriously well known and understood that the actual size of a device (e.g. slots) is design in a suitable range/size to insure that the scale of stencil/implement/template is capable to be use for any sizes and for variety of applications and markings.      
	As per claim 14, with respect to wherein said outer region further comprises four corners and four holes of diameter at the four corners, construed as corner openings such 45, 24, and 59 as best seen in Fig. 1.
	In addition, in must be recognize that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	A skilled artisan would have appreciated that the location of the holes is nothing more than an obvious user’s preference, without any more, that would have not altered the function of the hole nor would have it changed the function/structure of the device as stencil device.  
	Furthermore, a skilled artisan would have also determined such modification to Hill as nothing more than a matter of obvious engineering choice that would have not changed the function of the hole nor the function of the stencil device.  
	In that regard it is noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	With respect to the size of the holes as 3mm diameter, note the examiner discussion above with respect to claim 3, wherein it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation.
	The examiner maintains his position that it would have been obvious to form the holes as such size for similar same reasons discussed above with respect to claim 3.
	As per claim 15, Hill discloses wherein said inner region comprises four holes (there are plurality of holes 24 and 25, with at least four holes)(Fig. 1) .
	With respect to the holes each having 2.5 mm diameter, note the examiner discussion above with respect to claim 3, wherein it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation.
	The examiner maintains his position that it would have been obvious to form the holes as such size for similar same reasons discussed above with respect to claim 3.
 	With respect to the intended use of the holes as specify the location for making burr holes, as discussed above with respect to claim 1, an intended use, by itself, is not accorded much patentability weight.  Thus, since no additional structure has been claimed, the examiner maintains his position that the device of Hill’s flat base (10) design for flat bones so that proper contact on the surface of bone can achieved.
	As per claim 16, with respect to wherein said neuro-drill stencil comprises a curved base design for curved bones so that proper contact on the surface of bone can achieved, as discussed above with respect to claim 1, an intended use, by itself, is not accorded much patentability weight.  Thus, since no additional structure has been claimed, the examiner maintains his position that the modified device of Hill and Harris’ curve base (as taught by Harris) design for curved bones so that proper contact on the surface of bone can achieved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill and Harris, as applied to claims 1 and 11 above, and further in view Nyez US 8,556,908 (“Nyez”) and Kachalon US 2004/0152045 (“Kachalon”).
	As per claim 7, with respect to the method of drilling a bone with a drill comprising a match head drill bit and the neuro drill stencil trainer as claimed in claim 1, comprising producing burr-holes on the inner four markings by performing circular and semicircular motions of the drill bit, Harris discloses drilling holes, via drill bit 10, while using template 2 upon a skull 8 (Figs. 1-3 pars. [0031]-[0037]; note also Fig. 7 and par. [0052] regarding a method of utilizing the template to drill holes upon a human’s skull, i.e. burr holes.
	Harris is not specific regarding his drill bit is a diamond drill bit.
	Harris is not specific regarding and wherein rectangular slots are made in between these burr holes starting from top left to top right, top right to bottom right, bottom right to bottom left and bottom left to top left directions. 
	With respect to the drill bit, Kachalon discloses the use of diamond drill bit while preforming medical procedure (Figs. 1 and 2; pars. [0014]-[0018]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Hill -Harris’ drill bit as a diamond drill as taught by Kachalon for the reason that a skilled artisan would have been motivated by Kachalon’s suggestion to use Diamond-tipped drill bits for dentistry work are known. Diamond drill bits may help solve some of the abovementioned problems due to their extreme hardness. Diamond dental drill bits have been manufactured with a chemical vapor deposited (CVD) diamond film on the drill bit as the cutting element (par. [0004]).
	With respect to the drilling within slots, wherein rectangular slots are made in between these burr holes starting from top left to top right, top right to bottom right, bottom right to bottom left and bottom left to top left directions, Nyez discloses film 20 (template) having slots 20a and holes 20b, as milling element (drill 26) for drilling within the slots, between the holes (Figs. 3 and 4; 2:34-3:33).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hill-Harris’ wherein rectangular slots are made in between these burr holes starting from top left to top right, top right to bottom right, bottom right to bottom left and bottom left to top left directions as taught by Nyez for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results forming a template that is suitable to provide precise and useful markings for different application utilizing different markings manner, as by drawing instruments as well as drilling device that improve the use of the template to variety and multipurpose usages.
	Hill discloses device, template having rectangular slots, and utilizing such slots, with drilling instrument (as taught by Nyez) would have enhance the use of the modified stencil/template to be utilizing with different markings tools, among other things drilling tools.  
	As per claim 8, with respect to wherein drilling is performed on the demarcated region of the bone in the diagonal direction starting from top left to bottom right inner hole marking and followed by bottom left to top right, such drilling manner would have been done within the modified device, according to the drilling method as taught by Harris and Nyez within the slits-slots-holes of the modified stencil/implement device.  
	As per claim 17, with respect to the method of drilling a bone with a drill comprising a match head drill bit and the neuro drill stencil trainer as claimed in claim 1, comprising producing burr-holes on the inner four markings by performing circular and semicircular motions of the drill bit, Harris discloses drilling holes, via drill bit 10, while using template 2 upon a skull 8 (Figs. 1-3 pars. [0031]-[0037]; note also Fig. 7 and par. [0052] regarding a method of utilizing the template to drill holes upon a human’s skull, i.e. burr holes.
	Harris is not specific regarding his drill bit is a diamond drill bit.
	Harris is not specific regarding and wherein rectangular slots are made in between these burr holes starting from top left to top right, top right to bottom right, bottom right to bottom left and bottom left to top left directions. 
	With respect to the drill bit, Kachalon discloses the use of diamond drill bit while preforming medical procedure (Figs. 1 and 2; pars. [0014]-[0018]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Hill -Harris’ drill bit as a diamond drill as taught by Kachalon for the reason that a skilled artisan would have been motivated by Kachalon’s suggestion to use Diamond-tipped drill bits for dentistry work are known. Diamond drill bits may help solve some of the abovementioned problems due to their extreme hardness. Diamond dental drill bits have been manufactured with a chemical vapor deposited (CVD) diamond film on the drill bit as the cutting element (par. [0004]).
	With respect to the drilling within slots, wherein rectangular slots are made in between these burr holes starting from top left to top right, top right to bottom right, bottom right to bottom left and bottom left to top left directions, Nyez discloses film 20 (template) having slots 20a and holes 20b, as milling element (drill 26) for drilling within the slots, between the holes (Figs. 3 and 4; 2:34-3:33).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hill-Harris’ wherein rectangular slots are made in between these burr holes starting from top left to top right, top right to bottom right, bottom right to bottom left and bottom left to top left directions as taught by Nyez for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results forming a template that is suitable to provide precise and useful markings for different application utilizing different markings manner, as by drawing instruments as well as drilling device that improve the use of the template to variety and multipurpose usages.
	Hill discloses device, template having rectangular slots, and utilizing such slots, with drilling instrument (as taught by Nyez) would have enhance the use of the modified stencil/template to be utilizing with different markings tools, among other things drilling tools.  
	Within the modified device such method would have been use of the curved stencil base (as taught by Harris’ par. [0036]).
	As per claim 18, with respect to wherein drilling is performed on the demarcated region of the bone in the diagonal direction starting from top left to bottom right inner hole marking and followed by bottom left to top right, such drilling manner would have been done within the modified device, according to the drilling method as taught by Harris and Nyez within the slits-slots-holes of the modified stencil/implement device.  
	Within the modified device the method would have been using the curved stencil base (as taught by Harris’ par. [0036]).
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill, Harris, Nyez and Kachalon as applied to claims 7 and 17 above, and further in view of Applicant Admitted Prior Art (“AAPA”).
	As per claims 9, 19, the modified Hill does not disclose that the procedure can be recorded using a microscope and subjected to offline analysis.
	However, the use of microscope and offline analysis are well known in the art as discloses by AAPA in page 1, 3rd paragraph.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Hill’s device to use a microscope and analysis as taught by AAPA for the reason that a skilled artisan would have been motivated by AAPA to use such means (i.e. microscope and analysis) as training requires manipulation in fine and constrained area to limit the hand and tool motions.
	Thus, the use of microscope and analysis would have provide the require feedback that will assist the surgeon to batter perform a drilling in a neurosurgery procedure.
Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. 
In regard to the rejection under 35 USC 112
	In regard to claims 7-9 and 17-19
	With respect to claim 7, Applicant asserts that the method of claim 7 also comprises the stencil trainer of claim 1, which seems as he deemed the amendments (i.e. to claim as “a method”) remedy the claim’s deficiencies. Applicant’s amendments to recite “a method” instead “the method”, remedy some of the previous deficiencies, but yet the claim is indefinite. As argued extensively, in previous office actions, how such method even possible, only with the slots and holes without any of the stencil’s base (flat or curve), being placed upon a surface? Claim 7 is a method using the stencil and it is not clearly define how one can use only the slots and holes to perform such method.
	With respect to claim 17, the same issues, with regard to the amendments of the “the method” to “a method” are applicable as discussed above with respect to claim 7.
	With respect to claims 17 and 18 applicant stated ”In claims 17-18, these directional terms are used to describe the order of drilling in the method of drilling recited by these claims. These directional terms do not need to be defined in the claim because their definitions are well known to a person of ordinary skill in the art. Additionally, it would be obvious to a person of ordinary skill in the art that these directional terms are relative to the person who is performing the method. The orientation of the stencil may be changed, but the directions indicated by these directional terms will remain the same.(emphasis on the original)”
	As argued previously, If no clearly define, for example, where is “left” comparing to “right” as the stencil can be place in any desire orientation,  and what constituted, for example “left”, can be “right” and “top” can be “bottom”, and etc.  The examiner is not inferring that a skilled artisan does not know “his left from right”, but the claim is so vague that there are no clear indication to, what and where are these so called “directions”, with respect to the claimed stencil.
	In that regard, it must be recognize that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
	Lastly, applicant asserted that the limitations “of the curved stencil base” is indication that the “base” is part of the method claimed.  However, the base is not in any part of the method of producing holes and slots, but only the holes and slots are.  
In regard to the rejection under 35 USC 102/103
	With respect to the reference of Hill applicant asserted:
	“Hill does not disclose all of the features of independent claim 1. Specifically, Hill does not disclose four slots to define a constrained region for a drilling procedure and that each of the four inner holes is within the constrained region as required in the amended independent claim 1.”… “The phrase "four slots (3) to define constrained region for drilling procedure" defines structure of the stencil trainer, not simply an intended use.”…… “The positioning of the slots and openings on the neuro-drill stencil trainer is not mere design choice. The positioning of these features of the stencil is designed to mimic the method of drilling during microscopic surgeries. “(remarks pages 3 and 4)
	The examiner respectfully disagrees and further asserts that applicant argued much more he actually claimed.
	First, as clearly shown in Hill’s Fig. 1 and as marked above, there are at least four holes (24-25), within the inner region (again, as marked above), and thus the claimed limitations are meat by Hill.
	Second, applicant asserts that his slots and holes are not mere arrangement or design, but specifically to train for microscopic surgeries.  This maybe the case, but as the examiner argued, and keep arguing, such arrangement was never claimed.  The limitations of four slots to define a constrained region, without any more, can be in any, place, position, area, and etc., which marked above according to Hill’s device.
	As mentioned above, applicant must recognized that limitations from the specification are not read into the claims, and as long as applicant keep claiming very broad without specifically define the structure and position of the slots and holes of his stencil, the examiner, will maintain his broadest and most reasonable interpretation.    
 	Lastly, with respect to the intended use of the device, as mention numerous times once more during the course of the prosecution “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed   
	That is, there is nothing that will prevent one of ordinary skill in the art to use any of the prior art template, as such stencil as claimed (especially, while the prior art includes all the structure as claimed).  Applicant has not provide any evidence to show that A) his stencil device can only  be used for practice and drill for practice neurosurgery, and not to be used for other markings, and B) that any of the above prior art cannot be used for such training purposes.  Patentability, as discussed above and argued along the length of prosecution is based upon structural limitations rather than function limitations, as once again there is nothing that would have limited, restrained the use of the modified device of Hill to perform as claimed.   
	Furthermore, such drilling method of utilizing templates places upon skull, bones, are well known as taught by the references to Harris and Nyez and would have been obvious to incorporate with the device of Hill as set forth above.  
	With respect to claim 3, the curved ends of the slots, does not changed their shape as rectangular as clearly shown in Fig. 1.
	With respect to claim 4, once again, please not the examiner markings above regarding the outer region, which clearly includes four corners, and with the outer region there are four holes.  In addition, as set forth in the previous rejection as well as the above rejection the configuration as well as location of such holes, are obvious to those of skilled in the art.
	Applicant once again argue that such design is not merely a user’s preference but serves a specific purpose to train for operating area.  However, as argued above, applicant has not provide any evidence to show that A) his stencil device can only  be used for practice and drill for practice neurosurgery, and not to be used for other markings, and B) that any of the above prior art cannot be used for such training purposes.  
	While discussing the alternative rejection of Hill in view of Harris applicant argued that a skilled artisan would have not been motivated to look for such teachings of Harris within Hill.  The examiner respectfully disagrees and asserts that such arguments are applicant’s own conclusion, not based upon the teachings of the prior art nor what such teachings would have suggested to those of ordinary skill in the art.	
	 As stated above with, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hill’s device as a stencil/template device for drilling process as taught by Harris for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results forming a template that is suitable to provide precise and useful markings for different application utilizing different markings manner, as by drawing instruments as well as drilling device that improve the use of the template to variety and multipurpose usages.
	In that regard, as it has been held the expectation of some advantage is the strongest rationale for combining references.  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on  established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar  Textilfarben  GmbH & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)”
	In this case, according to the teachings of Hill and Harris, it is clear that modifying the stencil of Hill according to the teachings of Harris, would have resulted in an advance a template/stencil that is suitable to provide precise and useful markings for different application utilizing different markings manner, as by drawing instruments as well as drilling device that improve the use of the template to variety and multipurpose usages.
	With respect to the intended use of the device for “performing guide for brain surgeon”, as discussed above, as well as mention numerous times in the length of the prosecution, such intended use does not accorded much patentability weight, specifically as applicant has not provide any evidence to show that A) his stencil device can only be used for practice and drill for practice neurosurgery, and not to be used for other markings, and B) that any of the above prior art cannot be used for such training purposes. 
	With respect to applicant’s argument that Harris does not disclose all that is claimed, in regard to the slots, and holes, such arguments are irrelevant, as Harris was never cited to show such features, but rather Hill.
	With respect to claims 2-6 applicant reiterate the same arguments (especially claims 3 and 4) as discussed above.
	With respect to dependent claims 7-9, 12-16, and 17-19 applicant has not provide any specific argument but asserted that the claims are allowable as otherwise dependent from allowable base claims 1 and 11.  However, as argued above neither independent claims 1 and 11 are allowable and dependent claims 2-9 and 12-19 are obvious as set forth above.    


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                    6/4/2021

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711